Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen et al. (US 2014/0285661 A1, hereinafter “Feyereisen”) in view of Fisher et al. (US 9,384,670 B1, hereinafter “Fisher”) and Varga et al. (US 2013/0162632 A1, hereinafter “Varga”).

As to claim 1, Feyereisen (Fig. 2) discloses a method for displaying information and receiving commands for directing a vehicle (Para. 0030), comprising:
displaying a real-time external view captured by a camera mounted to the vehicle on a single touch-screen instrument panel (Para. 0024);

Feyereisen does not explicitly disclose (although it teaches that a user can interact with the touchscreen navigation system) a single touch-screen instrument panel display; 
determining distances from a nearby vehicle or a geographical location visible in the real-time external view using LIDAR; and
overlaying a touchable icon over the nearby vehicle or geographical location visible in the real-time external view such that an indication received via touch input displays information about the nearby vehicle or geographical location, wherein the information about the nearby vehicle or geographical location includes a real-time distance from the nearby vehicle or geographical location determined using LIDAR;
determining whether the real-time distance is less than one or more predetermined distance levels; and
displaying an alert on the single touch-screen instrument panel based on the one or more predetermined distance levels. 
However, Fisher teaches a single touch-screen instrument panel display (Fig. 2A; Col. 3 lines 7-10); 
determining distances from a nearby vehicle or a geographical location visible in the real-time external view using LIDAR (Fig. 5 element 554; Col. 5 lines 14-16). 
It would have been obvious to one of ordinary skill in the art to improve the base device of Feyereisen. Fisher, as disclosed above, teaches a known system of a single touch-screen instrument panel display and LIDAR that would be applicable to the base device of Feyereisen. One of ordinary skill 
And, Varga teaches overlaying a touchable icon over a nearby vehicle or a geographical location visible in the real-time external view such that an indication received via touch input displays information about the nearby vehicle or geographical location (Fig. 31: Para. 0120,  icon of the house number is shown above the house and details are provided of the selected house; as discussed above Lutz teaches a touch screen device that uses touch inputs for selection) , wherein the information about the nearby vehicle or geographical location includes a real-time distance from the nearby vehicle or geographical location determined by LIDAR (Fig. 27; Para. 0116; as discussed above Fisher teaches LIDAR);
determining whether the real-time distance is less than one or more predetermined distance levels (Para. 0116, a distance at which the turn indicator is shown); and
displaying an alert (132) on the single touch-screen instrument panel based on the one or more predetermined distance levels (Para. 0116, showing turn indicator).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Varga to show details of a selected location in the device disclosed by Feyereisen/Fisher. The combination would have yielded predictable results of showing any additional information on the selected object (Varga; Para. 0120). 

As to claim 2, Feyereisen discloses the method of claim 1, wherein overlaying the one or more real-time interactive navigational displays comprises overlaying a navigational guide over the real-time external view, the navigational guide having one or more path indicators associated with spatial coordinates corresponding to the real-time external view for providing a real-time graphical
representation of a navigational path (Fig. 2 element 206; Para. 0019, 0028-0030). 
As to claim 4, Feyereisen discloses the method of claim 1, further comprising overlaying one or more user interfaces for displaying vehicle or flight information and receiving commands via touch input through the touch screen instrument panel display (Para. 0016; as disclosed above Lutz teaches a touchscreen device for receiving inputs). 

As to claim 6,  Feyereisen discloses the method of claim 1, further comprising modifying the real-time external view by overlaying a synthetic view based on an infrared real-time image such that the external real-time view is enhanced by the synthetic view (Para. 0028-0029). 

Claim(s) 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen in view of Lutz et al. (US 2014/0285661 A1, hereinafter “Lutz”), Chen (US 6,477,334 B2, hereinafter “Chen”), Varga and Dwyer (US 2014/0266664 A1, hereinafter “Dwyer”).

As to claim 7, Feyereisen (Fig. 2) a heads-up display for a vehicle (Para. 0014), comprising: 
a touch-screen instrument panel comprising a single interactive display (Para. 0016, “touchscreen”);  
a camera (Fig. 1 element 118) mounted to the vehicle for providing a real-time external view substantially spanning the single interactive display (Fig. 2 element 206; Para. 0028), and 
a computer having a non-transitory memory for storing software instructions and a processor
for executing the software instructions (Fig. 1 element 106; Para. 0017), the computer enabling: 
at least one user interface overlaying the real-time external view to display navigational or travel
information and to receive indications for directing the vehicle and managing the navigational and travel
information (Fig. 2 elements 212, 216, 218; Para. 0030); and 

an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display based on a distance from the feature visible in the real-time external view (Para. 0027-0029, a predefined color is assigned on a terrain based on a real-world location from the aircraft if it is identified as hazardous). 
Feyereisen does not explicitly disclose a single interactive display enabling user inputs to be made through the display;
wherein the camera is rotatable for panning and providing views in various directions such that the camera is configured to provide the real-time external view in a direction behind the vehicle while the vehicle is operated in reverse; and
a touchable icon displayed overlaying the real-time external view that highlights the feature visible in the real-time external view such that an indication received via touch input displays information about the feature, and
an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display substantially around its periphery.
However, Lutz teaches a single interactive display enabling user inputs to be made through the display (Fig. 5; Para. 0100).
It would have been obvious to one of ordinary skill in the art to improve the base device of Feyereisen. Lutz, as disclosed above, teaches a known system of a single touch-screen instrument panel display that would be applicable to the base device of Feyereisen. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system (Lutz; Para. 0172). 
wherein the camera is rotatable for panning and providing views in various directions such that the camera is configured to provide the real-time external view in a direction behind the vehicle while the vehicle is operated in reverse (Figs. 4A-4C; Col. 5 lines 3-17). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wu to install a rotatable camera in the device disclosed by Feyereisen/Lutz. The motivation would have been to operate the vehicle safely (Chen; Col. 5 lines 14-17). 
And, Varga teaches a touchable icon that highlights the feature visible in the real-time external view such that an indication received via touch input displays information about the feature (Fig. 31: Para. 0120,  icon of the house number is shown above the house and details are provided of the selected house; as discussed above Lutz discloses a touchscreen device).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Varga to show details of a selected location in the device disclosed by Feyereisen/Lutz/Chen. The combination would have been predictable (Varga; Para. 0120). 
And, Dwyer teaches an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display substantially around its periphery (Fig. 2 element 105; Para. 0048). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Dwyer to include a peripheral warning system in the device disclosed by Feyereisen/Lutz/Chen/Varga. The motivation would have been to display the different level of warning to the user of the device (Dwyer; Para. 0006). 

As to claim 10, Feyereisen discloses the heads-up display of claim 7, wherein the feature is selected from the group consisting of vehicles, origin locations, destination locations, and geographical locations (Para. 0043, 0040). 
As to claim 11, Feyereisen discloses the heads-up display of claim 7, wherein the navigational display comprises a navigational guide having one or more route indicators associated with spatial coordinates corresponding to the real-time external view for providing a real-time graphical
representation of a navigational path (Fig. 2 element 206; Para. 0019, 0028-0030). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen, Lutz, Chen, Varga and Dwyer as applied to claim 7 above, and further in view of Kolbe et al. (US 2014/0032103 A1, hereinafter “Kolbe”).

As to claim 8, Feyereisen does not explicitly disclose the heads-up display of claim 7, wherein the single interactive display substantially extends across a user compartment of the vehicle in front of a plurality of user seats.
However, Kolbe teaches disclose the heads-up display of claim 7, wherein the single interactive display substantially extends across a user compartment of the vehicle in front of a plurality of user seats (Fig. 1 element 24; Para. 0006-0007). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kolbe to have a display system extend across a user compartment of the vehicle in the device disclosed by Feyereisen/Lutz/Chen/Varga/Dwyer. The motivation would have been to provide access to the display system to a plurality of people in the vehicle (Kolbe; Para. 0007). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen, Lutz, Chen, Varga and Dwyer as applied to claim 7 respectively above, and further in view of Velazquez (US 2015/0067727 A1, hereinafter “Velazquez”).
As to claim 13, Feyereisen discloses the heads-up display of claim 7, further comprising an awareness-enhancing indicator highlighting the at least one user interface for displaying navigational or vehicle information pertaining to a condition that requires attention (Para. 0029, assigning a predefined color around a terrain if it is identified as hazardous). 
Feyereisen does not explicitly disclose highlighting a button of a menu corresponding to the at least one user interface.
However, Velazquez teaches highlighting a button of a menu corresponding to the at least one user interface (Para. 0042).
It would have been obvious to one of ordinary skill in the art, to combine the teaching of Velazquez to generate a button or a selectable field in the case of emergency in the system disclosed by Feyereisen/Lutz/Chen/Varga/Dwyer. The motivation would have been to activate a defined action when the button is pressed (Velazquez; Para. 0042). 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen, Wu (US 2013/0208118 A1, hereinafter “Wu”), Lutz and Sarnoff et al. (US 2014/0380232 A1, hereinafter “Sarnoff”).

As to claim 14, Feyereisen (Fig. 2) discloses an instrument panel (200) for a vehicle (Para. 0025), comprising:
a display displaying a real-time external view captured by the rotatable camera (Para. 0023-0024), the real-time external view substantially spanning the touch screen (Fig. 2), 
a computer having a non-transitory memory for storing software instructions and a processor for executing the software instructions, the computer overlaying at least one user interface over the real-time external view for displaying navigational or vehicle information (Para. 0026-0027) and 
Feyereisen does not disclose a rotatable camera mounted to the vehicle;
wherein the rotatable camera enables the real-time external view to either be a forward facing view in front of the vehicle or a backward-facing view behind the vehicle;
a touchscreen displaying user interface;
the at least one user interface comprises a pin icon, the pin icon is touchable for toggling between an active mode and an inactive mode;
in the active mode, the pin icon is highlighted and the at least one user interface remains stationary on a portion of the touch screen such that touch gestures made into the touch screen may be used to manipulate features within the at least one user interface; and
in the inactive mode, the pin icon is not highlighted and the at least one user interface is moveable to a desired location on the touch screen by touch gestures within the at least one user interface.
However, Wu (Fig. 2) teaches a rotatable camera (3) mounted to the vehicle (Para. 0042);
wherein the rotatable camera enables the real-time external view to either be a forward facing view in front of the vehicle (Para. 0042-0044) or a backward-facing view behind the vehicle. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wu to install a rotatable camera in the device disclosed by Feyereisen. The motivation would have been to eliminate a blind zone while turning around (Wu; Para. 0004). 
And, Lutz teaches a touch screen displaying user interface (Fig. 5; Para. 0100). 
It would have been obvious to one of ordinary skill in the art to improve the base device of Feyereisen. Lutz, as disclosed above, teaches a known system of a single touch-screen instrument panel display that would be applicable to the base device of Feyereisen/Wu. One of ordinary skill in the art 
However, Sarnoff teaches comprises a pin icon (Para. 0023, pinning item as a favorite), the pin icon is touchable for toggling between an active mode and an inactive mode (Fig. 2 element 130a, expanded folder interpreted as active mode, and collapsed folder interpreted as inactive mode);
in the active mode, the pin icon is highlighted (Para. 0013) and the at least one user interface (Fig. 2 element 130b) remains stationary on a portion of the touch screen such that touch gestures made into the touch screen may be used to manipulate features within the at least one user interface (Para. 0036, the container 130b remains unchanged); and
in the inactive mode, the pin icon is not highlighted (Fig. 1 element 130a; Para. 0013, 0036, the container icon is highlighted after expanding it and the other folders remain unchanged) and the at least one user interface is moveable to a desired location on the touch screen by touch gestures within the at least one user interface (Fig. 1 element 130b; Para. 0023, the folder 130b can be dragged or moved anywhere on the screen).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Sarnoff to include pinning functionality in the device disclosed by Feyereisen/Wu/Lutz. The motivation would have been to mark items as desired (Sarnoff; Para. 0023). 

As to claim 17, Feyereisen discloses the instrument panel of claim 14, wherein the at least one user interface includes a navigational aid for displaying a traffic guide (Para. 0040).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen, Wu, Lutz and Sarnoff as applied to claim 14 above, and further in view of Chen.

As to claim 18, Feyereisen does not disclose the instrument panel of claim 14, wherein the camera is configured to provide the backward-facing view while the vehicle is operated in reverse, thereby enabling a user to maintain a heads-up view while operating the vehicle in both a forward direction and while operating the vehicle in reverse. 
However, Chen wherein the camera is configured to provide the backward-facing view while the vehicle is operated in reverse (Fig. 4A; Col. 5 lines 3-17), thereby enabling a user to maintain a heads-up view while operating the vehicle in both a forward direction and while operating the vehicle in reverse (Feyereisen discloses forward direction heads up view as discussed above). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to install a rear view camera in the device disclosed by Feyereisen/Wu/Lutz/Sarnoff. The motivation would have been to operate the vehicle safely (Chen; Col. 5 lines 14-17).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Whitlow et al. (US 2010/0231418 A1) discloses a heads up display system for an aircraft (Fig. 2). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625